Citation Nr: 0202222	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  99-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Entitlement to a higher rating for right abdominal rectus 
muscle protuberance, probable tear, currently rated as 10 
percent disabling.

(The issue of entitlement to a higher rating for lumbosacral 
strain with degenerative changes, currently rated as 20 
percent disabling, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1994 to January 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO rating decision that (1) granted 
service connection for chronic lumbosacral strain, bulging 
annulus L2-L5, mild degenerative changes, and assigned a 
noncompensable evaluation under Diagnostic Code 5299-5295, 
effective from March 1998; and (2) granted service connection 
for abdominal rectus muscle protuberance, probable tear, and 
assigned a noncompensable evaluation under Diagnostic Code 
5399-5326.  The veteran submitted a notice of disagreement in 
October 1998, and the RO issued a statement of the case in 
November 1998.  The veteran submitted a substantive appeal in 
January 1999, and he testified before the RO in March 1999.

In May 1999, the RO increased the rating for lumbosacral 
strain with degenerative changes to 10 percent, and increased 
the rating for right abdominal rectus muscle protuberance to 
10 percent-both effective from the original date of claim in 
March 1998.  In May 2000, the RO increased the rating for 
lumbosacral strain with degenerative changes to 20 percent, 
effective from March 1998.  The veteran has continued his 
appeal, and testified before the undersigned member of the 
Board in November 2001.  

The Board is undertaking additional development on the issue 
of entitlement to a higher rating for lumbosacral strain with 
degenerative changes, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After providing the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing the issue of 
entitlement to a higher rating for lumbosacral strain with 
degenerative changes.

The September 1998 RO rating decision also denied service 
connection for ventral hernia, hepatitis residuals, dysuria, 
and diabetes mellitus on the basis that the claims were not 
well grounded; and denied a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities.  At 
the hearing before the RO in March 1999, the veteran 
submitted a statement to withdraw his appeal of the denial of 
service connection for ventral hernia, hepatitis residuals, 
dysuria, and diabetes mellitus, as well as the denial of a 10 
percent evaluation based upon multiple noncompensable 
service-connected disabilities.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  This Act eliminated 
the well groundedness requirement for claims of service 
connection, and provided for the re-adjudication of claims 
denied on the basis of well groundedness between July 1999 
and November 2000.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West Supp. 2001).  

In the August 2001 informal hearing presentation before the 
Board, the veteran's representative contended that the 
veteran's claims for service connection that were denied by 
the RO as not well-grounded in September 1998 should be 
referred to the RO for further development in accordance with 
statutory provisions.  However, at the November 2001 hearing 
before the undersigned member of the Board, the veteran and 
his representative withdrew the appeal as to those issues.

The Board notes that the veteran's claims for service 
connection for ventral hernia, hepatitis residuals, dysuria, 
and diabetes mellitus, were denied as not well grounded by 
the RO prior to July 1999.  Because the veteran withdrew his 
appeal of these issues in March 1999, they are not before the 
Board.  The claims for service connection for ventral hernia, 
hepatitis residuals, dysuria, and diabetes mellitus were 
neither pending at the date of enactment of the VCAA, nor 
were denied as not well grounded between July 1999 and 
November 2000, for which readjudication would be proper "as 
if the denial or dismissal had not been made."  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2001).  

In March 2001, the RO informed the veteran that his claim for 
service connection for a kidney condition to include kidney 
stones and blood in the urine had been denied.  The record 
does not contain a notice of disagreement as to that 
decision.  Accordingly, the Board does not have jurisdiction 
to consider that issue.  Shockley v. West, 11 Vet. App. 208 
(1998) (the Board does not have jurisdiction over an issue 
unless there is a jurisdiction conferring notice of 
disagreement); see also Ledford v. West, 136 F.3d 776 (Fed. 
Cir 1998).

In his testimony before the undersigned member of the Board 
in November 2001, the veteran raised the issue of entitlement 
to service connection for a knee disability as secondary to 
his service-connected back disability.  This issue of 
secondary service connection has not been adjudicated by the 
RO and is referred to the RO.


FINDING OF FACT

Right abdominal rectus muscle protuberance, probable tear, is 
manifested by painful recurrences of a lump when coughing or 
straining stomach muscles without herniation or need for a 
belt; disability equivalent to moderately severe injury to 
Muscle Group XIX is not shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for right abdominal rectus muscle protuberance, probable 
tear, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.10, 4.73, Diagnostic Code 5326 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Evaluation of Right Abdominal Rectus Muscle Protuberance

A.  VA's Duty to Assist and Provide Notice

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West Supp. 2001).

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the statement of the case and 
supplemental statements of the case.  The duty to assist 
requirements of the new law and implementing regulations 
appear to have been complied with.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to the 
claim have been obtained and associated with the claims 
folder. The veteran has been afforded an examination that 
contains sufficient information to decide the claims.  Under 
the circumstances in this case, the Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5103A; 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(holding that VCAA was inapplicable where the appellant was 
fully notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001).

The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  The regulations, with the exception 
of development in the case of attempts to reopen finally 
denied claims made after August 21, 2001, are not meant to 
bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29 2001).  
Accordingly, he is not prejudiced by the Board's initial 
consideration of his claim under the new regulations.

B.  Factual Background

Service medical records reflect complaints of abdomen pain 
and torn stomach muscle.  

A report of VA examination in July 1998 indicates that the 
veteran's abdomen was within normal limits; there was no 
evidence of any chronic liver, gallbladder, or pancreatic 
disease.

The veteran underwent a VA digestive conditions examination 
in July 1998.  He reported a history of some abdominal pain 
when doing sit-ups in the military.  Upon examination, the 
abdomen was soft without organomegaly and normal bowel sounds 
were present.  There were no apparent surgical scars.  There 
were no ventral or umbilical hernias.  With cough and 
straining, there was a slight protuberance of the right lower 
abdominal rectus muscle, just below the umbilicus.  No 
hernias were present.  The diagnosis was probable small right 
abdominal rectus muscle tear.

A September 1998 RO rating decision granted service 
connection for abdominal rectus muscle protuberance, probable 
tear, and assigned a noncompensable evaluation under 
Diagnostic Code 5399-5326, effective from March 1998.

The veteran testified at a hearing before the RO in March 
1999 to the effect that he would become sore in service, and 
that he would actually see a lump on his stomach in service.  
The veteran testified that he could no longer lift weights or 
work out because of pain when doing so.  He also testified of 
having abdomen pain when sick or when straining stomach 
muscles.

A May 1999 RO rating decision increased the evaluation for 
right abdominal rectus muscle protuberance, probable tear, 
from zero percent to 10 percent, effective from March 1998.

At the hearing before the undersigned member of the Board in 
November 2001, the veteran again testified that he could no 
longer do sit-ups because of pain, and that he had a lump 
that looked like a small fist sticking out of his stomach.

C.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, the Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10.  

VA regulations permit the assignment of a rating by analogy 
under a code for a closely related disease or injury in which 
not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies must be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis or for 
those medically supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

The RO has rated the rectus muscle hernia by analogy under 
38 C.F.R. § 4.73, Diagnostic Code 5326.  That diagnostic code 
provides that a 10 percent rating may be assigned where there 
is extensive muscle hernia, without other injury to the 
muscle.  A noncompensable rating shall be assigned where the 
manifestations required for a compensable rating are not met.  
38 C.F.R. § 4.31.

The veteran is already receiving the maximum evaluation under 
Diagnostic Code 5326.  There is no indication that the rectus 
muscle tear is accompanied by any other muscle injury.  
However, the Board will consider whether the veteran is 
entitled to a higher evaluation under other potentially 
applicable diagnostic codes.

The provisions of 38 C.F.R. § 4.114 (2001), Diagnostic Code 
7339, provide for the evaluation of postoperative ventral 
hernias.  This code is potentially applicable since it is 
based in part on disability of the recti muscles.  Under this 
diagnostic code a 20 percent evaluation is provided where 
there is a small hernia, not well supported by a belt under 
ordinary conditions, or a healed hernia or postoperative 
wounds with weakening of the abdominal wall and indication 
for a supporting belt.  In the veteran's case, examination 
has shown that there is no hernia, and he has not reported 
wearing a belt.  His chief complaints have been of pain on 
exertion and of the appearance of a protuberance in the 
abdomen.  Neither the veteran nor the medical examiner 
reported the need for additional support.  Therefore he does 
not meet the criteria for a higher evaluation under 
Diagnostic Code 7339.

Diagnostic Code 5319, which pertains to Muscle Group XIX, 
provides for evaluation of injury to the abdominal wall.  
Under that code, a 10 percent rating is provided for 
"moderate" muscle injury.  To warrant the next higher 
rating of 30 percent, there must be "moderately severe" 
muscle injury.  38 C.F.R. § 4.73, Code 5319.  

The term "moderately severe" muscle disability is defined 
in 38 C.F.R. § 4.56, which specifies that the type of injury 
associated with moderately severe disability consists of a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There is a history of prolonged 
hospitalization for treatment of the wound, cardinal signs 
and symptoms of muscle disability, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared to the sound side.  Strength and endurance 
are impaired.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impaired coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The veteran has not required prolonged hospitalization, 
treatment, or surgery.  The rectus tear has been described as 
small, and therefore does not appear equivalent to the 
through and through or deep penetrating injury with prolonged 
treatment contemplated for a "moderately severe" rating 
under 38 C.F.R. § 4.56.  

There have been none of the complications contemplated for a 
"moderately severe" evaluation.  That is, there has been no 
infection, intermuscular scarring, or sloughing of body 
parts.  The description of the tear as small indicates that 
it does not go through the muscle, and there has been no 
reported loss of muscle strength, fascia or substance.  While 
the veteran testified that his back disability caused him to 
miss time from work, he reported no such problems related to 
the rectus muscle tear.  Moreover, he also testified that he 
was able to complete his work.  His testimony thus indicates 
that he is able to keep up with work requirements.  

The record does not document ongoing complaints or findings 
of the cardinal signs of muscle impairment.  It might be 
argued that the veteran's testimony and complaints on 
examination show fatigue-pain.  These complaints have been 
sporadic, inasmuch as he is not receiving ongoing treatment.  
In any event, the veteran's disability does not meet most of 
the criteria for evaluating his disability as a "moderately 
severe" injury to Muscle Group XIX.  The clinical picture 
presented in this case clearly does not satisfy the criteria 
for such a rating, and the level of disability shown does not 
more nearly approximate the criteria to warrant a higher 
rating.  38 C.F.R. § 4.7.  

In this regard the evidence is not in equipoise, but is 
against a higher rating.  Thus the benefit of the doubt 
cannot be applied.  38 U.S.C.A. § 5107.  Accordingly, a 
rating higher than 10 percent for right abdominal rectus 
muscle protuberance is not warranted, and the claim must be 
denied.

Again, the Board finds that the evidence shows that this 
level of impairment due to right abdominal rectus muscle 
protuberance has existed since the effective date of the 
claim, and a "staged" rating is not indicated.  Fenderson, 
12 Vet. App. 119.

D.  Extraschedular Rating

The RO has determined that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards and to warrant 
referral for consideration of an extraschedular evaluation.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In this case, the veteran's representative has raised the 
question of entitlement to an extraschedular evaluation.  
However, the veteran testified to maintaining successful 
employment, and he reported no impaired earnings as a result 
of his service-connected disability.   Marked interference 
with employment has not been shown, and the veteran's 
disability has not required any periods of recent 
hospitalization. Accordingly, the Board cannot conclude that 
right abdominal rectus muscle protuberance result in marked 
interference with employment, or that consideration of an 
extraschedular evaluation is otherwise warranted.


ORDER

An initial rating greater than 10 percent for right abdominal 
rectus muscle protuberance is denied.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

